number release date internal_revenue_service index number ---------------------- ---------------------------------- ------------------------------------ ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-107071-06 date date x y state date date -------------------- ------------------------ ---------------------------- ------------------------ -------------------------- ------------------------ legend dear ------------ requesting an extension of time under sec_301 to elect to be treated as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code and relief under sec_1362 for an inadvertent qsub termination this letter responds to your letter on behalf of x dated date -------------------------- ------------------------- ---------------------- ---------------------- date date date plr-107071-06 facts based on the materials submitted and representations contained within we understand the relevant facts to be as follows x is a corporation formed in accordance with the laws of state on date x filed a timely election to be treated as an s_corporation effective date on date the shareholders of x as part of a reorganization under sec_368 contributed all of their shares of x to y in exchange for shares in y y filed a timely form_2553 and form_8832 effective date y intended that x be treated as a qsub effective date but inadvertently failed to file a timely form_8869 qualified_subchapter_s_subsidiary election on date as part of a subsequent restructuring less than percent of x shares were held by y which would have caused the termination of x’s qsub status under sec_1361 on date shares of x were reacquired by y so that it would once again qualify as a qsub law and analysis sec_301_9100-1 through provide the standards the sec_301_9100-2 provides automatic extensions of time for making certain sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting relief will not prejudice the interests of the government sec_301_9100-3 corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_1362 provides that if an election under sec_1361 by any plr-107071-06 small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary conclusion based on the facts submitted and representations contained within we conclude we further conclude that the termination of x’s qsub election was inadvertent that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 y is granted an extension of days from the date of this letter for electing under sec_1361 to treat x as a qsub effective date within the extension period y must file a form_8869 with the appropriate service_center a copy of this letter should be attached to the election within the meaning of sec_1362 accordingly pursuant to the provision of sec_1362 x will be treated as continuing to be a qsub from date to date and thereafter provided that x’s qsub status is not otherwise terminated except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion on the validity of the reorganization under sec_368 or its tax consequences sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election letter will be sent to the taxpayer’s representative in accordance with the power_of_attorney on file with the office a copy of this plr-107071-06 this ruling is directed only to the taxpayer on whose behalf it was requested according to sec_6110 of the internal_revenue_code this ruling may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
